Opinion filed January 6, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00252-CR
                                        __________

                         DONNIE RAY CARRION, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 350th District Court

                                     Taylor County, Texas

                                 Trial Court Cause No. 9435-D


                           MEMORANDUM                  OPINION
       The trial court convicted Donnie Ray Carrion, upon his plea of guilty, of possession of
cocaine and found both enhancement allegations to be true.         Pursuant to the plea bargain
agreement, the trial court imposed a sentence of confinement for eight years. We affirm.
       On appeal, appellant contends in two issues that the trial court erred by failing to provide
him with counsel at the hearing on his pro se motion for new trial. The State argues that this
court lacks authority to consider appellant’s issues challenging the ruling on his postconviction
motion under Woods v. State, 108 S.W.3d 314 (Tex. Crim. App. 2003). We agree.
       TEX. R. APP. P. 25.2(2) provides that, in plea bargain agreement situations where the
punishment assessed does not exceed that in the agreement, appellant may only challenge those
matters raised in written motions ruled upon prior to trial or those matters that the trial court
gives permission to challenge. In Woods, the Court of Criminal Appeals stated that the “plain
import of [former TEX. R. APP. P. 25.2(b)(3) now Rule 25.2(2)] is that appeals from plea bargain-
case are limited to the situations set forth in the rule. Consequently, a court of appeals is not
authorized to address points of error that do not fall within . . . Rule [25.2(2)].” Woods, 108
S.W.3d at 316.
       In its certificate of right to appeal, the trial court gave appellant permission to appeal “as
to the issue of whether or not the plea was voluntary.” This is not the issue that appellant has
briefed. Therefore, we lack the authority to address the issues that appellant did brief. Rule
25.2(2); Woods, 108 S.W.3d at 315-16. Appellant’s issues are dismissed.
       The judgment of the trial court is affirmed.




                                                             PER CURIAM


January 6, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2